Citation Nr: 0212251	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-09 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.A.J.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam and currently has 
a combined 80 percent service connected disability evaluation 
due to his combat wounds.  

2.  A VA fee-based physician who examined the veteran and 
also testified on the veteran's behalf, diagnosed the veteran 
to have PTSD due to the veteran's Vietnam combat experiences.  

3.  VA physicians who have examined the veteran have 
concluded the veteran does not have PTSD.  

4.  The present record raises reasonable doubt as to whether 
the veteran has PTSD.  


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
concludes PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In addressing the claim at hand, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the pendency of this appeal.  In 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which modify the adjudication 
of all pending claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001) [hereinafter "VCAA"].  The new law 
revises the former 38 U.S.C.A. § 5107(a) to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  It also specifically enumerates the requirements of 
the duty to assist.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board considers the 
statement of the case, the supplemental statement of the 
case, and a letter dated in July 2001, to have provided both 
the veteran and his representative, the required information 
necessary to substantiate his claim. 

Additionally, the duties to assist provided under the new 
statute at § 5103(a) and implementing regulations, see 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), have been 
fulfilled and all evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  He has not identified any outstanding 
evidence as material to the claim.  There is no indication 
that additional pertinent treatment records exist that might 
be needed to decide this particular claim, or that additional 
examination or medical opinion might be necessary.  The 
veteran has been given an opportunity to present testimony at 
a personal hearing.  The Board does not find that further 
assistance is needed.

By way of background, the record shows this veteran served in 
combat in Vietnam and was awarded the Combat Infantryman 
Badge.  He also earned the Purple Heart, and it is observed 
that between 1972 and 1999, he had a combined 70 percent 
disability evaluation due to his service connected multiple 
shell fragment wounds.  This evaluation was increased to 80 
percent, effective from 1999.  

Pertinent medical evidence of record shows that in April 
1999, a VA fee-based physician examined the veteran.  The 
examiner noted that the veteran served ten months in Vietnam 
and sustained multiple shell fragment wounds and loss of the 
right eye.  He indicated that the veteran re-experienced 
Vietnam War events.  His other symptoms included recurrent 
nightmares, insomnia, and guilt.  The diagnosis was chronic 
PTSD as result of active service in Vietnam.  This physician 
reiterated his findings and conclusions at the hearing 
conducted at the RO in September 2000.  

The veteran underwent a VA psychiatric examination in October 
1999.  He provided a history that included being a combat 
veteran.  The examiner found that the veteran did not present 
any psychiatric or emotional complaints, and did not fulfill 
the diagnostic criteria for PTSD.  No psychiatric diagnosis 
was entered.  A VA examiner in October 2000 expressed a 
similar conclusion.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The medical evidence described above includes findings which 
both support and fail to support the veteran's claim for 
service connection for PTSD.  As indicated, some records 
document the presence of PTSD, and others reflect the 
conclusion the veteran does not have PTSD.  All these 
records, however, have probative value because they have been 
proffered by competent physicians who evidently know the case 
and have offered their best assessments of it.  Under these 
circumstances, the Board finds that the evidence in its 
entirety is sufficient to bring the case into relative 
equipoise on the question of whether the veteran has PTSD due 
to his Vietnam experiences.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Having reviewed the evidence in this case, 
the Board concludes that the unique facts presented in the 
record warrant the application of the reasonable doubt 
doctrine to the veteran's claim.  Therefore, the Board finds 
that the evidence of record is at least in equipoise and 
raises an issue of a reasonable doubt, the benefit of which 
should be resolved in the veteran's favor.  Granting the 
veteran the benefit of the doubt, the evidence of record is 
understood to satisfactorily reflect that the veteran has 
PTSD due to his military experiences in Vietnam.  
Accordingly, service connection for PTSD is warranted under 
the reasonable doubt doctrine.


ORDER

Service connection for PTSD is granted.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

